        Case 1:19-cv-08144-JPC-SLC Document 50 Filed 10/14/20 Page 1 of 6

                                                                               Seyfarth Shaw LLP
                                                                                620 Eighth Avenue
                                                                         New York, New York 10018
                                                                                  T (212) 218-5500
                                                                                  F (212) 218-5526

                                                                            rwhitman@seyfarth.com
                                                                                  T (212) 218-5629

                                                                                 www.seyfarth.com



October 14, 2020

VIA ECF
Honorable John P. Cronan
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:     Desir v. NYU Langone Health System, et al
        Case No. 19-cv-08144-JPC-SLC

Dear Judge Cronan:

       This firm represents Defendants NYU Langone Hospitals (“NYU”) and Nicole Reiss
(collectively “Defendants”) in the above-reference matter. We write jointly with Arthur H.
Forman, attorney for Plaintiff Cindy Desir (“Plaintiff”), to submit this Status Letter jointly
with Plaintiff’s counsel pursuant to the Court’s Order dated October 2, 2020 following the
reassignment of the matter to this Court. (Dkt. 49)

    1. Counsel Information

        As reflected on the docket.

    2. A brief statement of the nature of the case and/or the principal defenses
       thereto

Plaintiff’s Statement of the Case:

       Plaintiff was working for NYU as an admitting room clerk for several years when,
on January 22, 2018, she began an internship with NYU to learn to work as a Pharmacy
Tech. The internship was a 600-hour program. It ran for 16 weeks, 37 ½ hours per week,
with one-half hour daily for lunch. The program literature described it as an educational
internship. However, the program only provided one or two hours of classroom instruction
per week. Often the instructor would cancel class and it would not be rescheduled. For
practically all of the 600 hours of the internship, Plaintiff actually worked in the NYU
pharmacy, performing the same duties as the paid Pharmacy Techs.

       A few weeks after the program started, Plaintiff complained to Defendant Nicole
Reiss, who was the HR person in charge of the program, that Plaintiff was constantly


66145442v.1
        Case 1:19-cv-08144-JPC-SLC Document 50 Filed 10/14/20 Page 2 of 6

                                                                Honorable John P. Cronan
                                                                           October 14, 2020
                                                                                    Page 2
working unsupervised and had actually been left alone in the pharmacy. Although Ms.
Reiss issued a memo instructing the pharmacy employees not to leave the interns alone
or unsupervised, nothing changed. Plaintiff continued performing the same work as the
paid employees she was supposedly assigned to shadow. In fact, Plaintiff complained to
Ms. Reiss that the interns were being exploited by NYU. Among other duties, they were
processing prescriptions, answering the phones and delivering medications to the wards,
the same as the paid staff.

        A major stated aim of the internship was to prepare the interns to take the NY State
exam for certification as a Pharmacy Tech II. However, there was no requirement that a
person have prior work experience as a Pharmacy Tech or complete an internship before
taking the exam. About three weeks before the end of the internship, Plaintiff passed the
State exam. She provided Ms. Reiss with a copy of her license on May 4, 2018. She
also advised Ms. Reiss that the pharmacy in the NYU cancer center had offered Plaintiff
a position as a paid Pharmacy Tech. Ms. Reiss responded that NYU would not permit
Plaintiff to work as a Pharmacy Tech unless she completed all 600 hours of the internship.

       Plaintiff successfully completed the internship on May 22, 2018. While her
application to be hired as a paid Pharmacy Tech for NYU was pending, Plaintiff continued
working as an admitting room clerk. On June 25, 2018, plaintiff began working full time
at NYU as a paid Pharmacy Tech II.

       Plaintiff seeks minimum wages for the 600 unpaid hours she worked as a
Pharmacy Tech intern. She further seeks overtime for those hours she worked as an
admitting room clerk which, when added to the 37 ½ hours Plaintiff worked as an intern,
exceed 40 in any one week. Although the internship program material states that an
intern cannot work more than 12 hours per week in a paid NYU position, Plaintiff worked
approximately 30 hours per week while attending the internship. She needed the extra
income because the internship was unpaid.

       In Vaughn v. Phoenix House Foundation, Inc., No. 14-CV-3918 (RA), 2019 WL
568012 at *1 (S.D.N.Y. 2/12/19), on remand from the Second Circuit, 722 Fed. Appx. 4
(2d Cir. 2018), aff’d, 957 F.3d 141 (2d Cir. 2020), District Judge Ronnie Abrams provides
a comprehensive application of the rules governing, “under what circumstances an unpaid
intern must be deemed an ‘employee’ under the FLSA and therefore compensated for his
work.” Vaughn, 722 Fed. Appx. At 6 (quoting Glatt v. Fox Searchlight Pictures, Inc., 811
F. 3d t28, 5633 (2d Cir. 2016). Vaughn stressed, “the proper question is whether the
intern or the employer is the primary beneficiary of the relationship.” Id.

       Plaintiff contends that the internship benefitted NYU by exploiting the interns. The
pharmacy was understaffed and its paid employees were overworked. After Plaintiff
complained to Ms. Reiss that the pharmacy employees expected the interns to do their
work for them, Plaintiff was treated coldly by many of the paid pharmacy employees. In
order to avoid further friction with the paid employees who were supervising her
performance, Plaintiff continued working in the pharmacy as if it was a full-time job.




66145442v.1
        Case 1:19-cv-08144-JPC-SLC Document 50 Filed 10/14/20 Page 3 of 6

                                                                 Honorable John P. Cronan
                                                                            October 14, 2020
                                                                                     Page 3
       Even after Plaintiff passed the State exam, and the cancer center offered Plaintiff
a position as a pharmacy tech, Ms. Reiss would not permit Plaintiff to start working there
as a paid employee for the reason that Plaintiff had not yet completed all 600 hours of the
internship.

Defendants’ Statement of the Case:

      Plaintiff filed this lawsuit on September 3, 2019 as a putative collective action under
the Fair Labor Standards Act (“FLSA”) and putative class action under the New York
Labor Law (“NYLL”). In the Complaint, she refers to herself as an unpaid “intern” for NYU
and purports to sue on behalf of other persons in NYU’s Pharmacy Technician Training
Program (the “Program”).

        The alleged “internship work” that Plaintiff performed while in the Program was
actually classroom and experiential training that NYU provided to enable her and others
to become certified Pharmacy Technicians. Throughout her participation in the Program,
Plaintiff was a student, not an employee or even an “intern,” and she has no legitimate
claim for wages or any other compensation. Her experience in the Program was entirely
pedagogical: she sat for classroom instruction, took quizzes and exams, shadowed
working Pharmacy Technicians to observe, and learned and practiced bottling and
compounding techniques.

        Even assuming Plaintiff’s participation in the Program could be characterized as
an “internship,” she was not entitled to compensation under the FLSA or NYLL. In Glatt
v. Fox Searchlight Pictures, Inc., 811 F.3d 536 (2d Cir. 2016), the Second Circuit held
that, in the context of internships and similar forms of “on the job training,” the “proper
question is whether the intern or the employer is the primary beneficiary of the
relationship.” Id. at 538. An analysis of some of the most relevant factors leaves no
question that it was Plaintiff, not NYU, who primarily benefitted from her enrollment in the
Program:

        •     Plaintiff’s Enrollment Agreement states that “all student activities associated
              with the curriculum, especially while students are completing his or her
              experiential portion, will be educational in nature.”

        •     Plaintiff had no reasonable expectation of compensation for her enrollment
              in the Program. Both the Enrollment Agreement and the Program
              description state that “students will not be receiving any monetary
              remuneration during this educational experience.” The Program’s website
              also provides that “all student activities associated with the curriculum,
              especially while students are completing his or her experiential portion, will
              be educational in nature.”

        •     The Program’s website further states, under the heading “Employment,”
              that the goal of the Program is to prepare the student for employment at
              either NYU or elsewhere. The fact that she was eventually hired by NYU
              does not mean that her hiring was automatic or pre-ordained.


66145442v.1
        Case 1:19-cv-08144-JPC-SLC Document 50 Filed 10/14/20 Page 4 of 6

                                                                     Honorable John P. Cronan
                                                                                October 14, 2020
                                                                                         Page 4
     In light of the above analysis, there is no plausible basis on which Plaintiff can
demonstrate that she was an employee of NYU while enrolled in the Program.

    3. Statement of Jurisdiction and Venue

       This court has subject matter jurisdiction per the FLSA and 28 U.S.C. 1331. Venue is
appropriate in this district because the alleged acts/omissions occurred in Manhattan, which is in
the Southern District of New York.

    4. Statement of Existing Deadlines and Due Dates

      The operative Civil Case Management Plan and Scheduling Order was entered by
Judge Torres on March 3, 2020. (Dkt 30).

      On March 16, 2020, Magistrate Judge Cave issued an Order extending all
deposition and discovery deadlines for 30 days due to the COVID-19 pandemic. (Dkt. 35).
Discovery thereafter closed on July 31, 2020. There are no other pending deadlines.

    5. Previously Scheduled Conference Dates

       The parties were initially scheduled to appear for the latest last Case Management
Conference on August 19, 2020. By Order dated July 29, 2020, Judge Torres granted the
parties’ joint request and adjourned the conference sine die given the pending Motion for
Conditional Certification.

    6. Outstanding Motions

       Plaintiff filed a Motion for Conditional Certification on March 16, 2020. (Dkt. 32-34)
Defendants filed their opposition papers on April 30, 2020 (Dkt. 42-43) and Plaintiff filed
her reply on May 14, 2020 (Dkt. 44). The Motion is now fully briefed and pending before
Judge Cave. There are no other outstanding motions.

       Defendants anticipate filing a motion for summary judgment, and intend to file a
pre-motion conference letter request in accordance with this Court’s Individual Rules of
Practice if the pending Motion is denied. Plaintiff also anticipates moving for summary
judgment.

    7. Statement and description of any pending appeals

        Not applicable.

    8. Statement of Discovery Taken To Date

      The parties complied with the Court’s Mediation Referral Order entered on October
15, 2019 (Dkt. 17) and exchanged a pre-mediation document production. Defendants
produced Documents Bates Labeled NYU000001-NY000249. Plaintiff produced nine
pages of discovery Bates Labeled P100-109.




66145442v.1
        Case 1:19-cv-08144-JPC-SLC Document 50 Filed 10/14/20 Page 5 of 6

                                                                Honorable John P. Cronan
                                                                           October 14, 2020
                                                                                    Page 5
      Following an unsuccessful mediation, Plaintiff served Initial Disclosures on March
6, 2020, and Defendants served Initial Disclosures on March 17, 2020.

        Defendants served Requests for Interrogatories and Production of Documents on
April 1, 2020, and Plaintiff served her responses on May 15, 2020.

       Defendants took Plaintiff’s remote deposition on June 22, 2020. Plaintiff took
Defendant Nicole Reiss’s remote deposition on July 13, 2020. No other depositions were
taken.

       Given the pendency of the Motion for Conditional Certification, and the potential
impact that the Court’s decision may have on the trajectory of this case, including possible
additional discovery if the motion is granted, additional time would be required for the
issuance of a collective action notice to potential opt-in plaintiffs, an opt-in period, and
additional discovery related to the opt-ins.

    9. Prior Settlement Discussions

        The action was referred to mediation on October 15, 2019 (Dkt. 17) and the parties
participated in a court-ordered mediation for several hours on February 11, 2020. The
discussions continued with the assistance of the mediator for several weeks following the
mediation, but the discussions did not result in a settlement. (Dkt. 41).

    10. Alternative Dispute Resolution

        The parties do not currently believe the case should be referred for settlement
discussions in light of the unsuccessful prior mediation, as well as the pendency of
Plaintiff’s Motion for Conditional Certification.

    11. Estimated Length of Trial

        2-5 days depending on whether the motion for conditional certification is granted,
and if it is granted, how many opt-in plaintiffs join the action.

    12. Other Information Regarding Dispositive or Novel issue

Plaintiff’s Position

        As stated by the Second Circuit in Vaughn v. Phoenix House Foundation, Inc., 957
F.3d 141, 145-146 (2d Cir. 2020), in determining whether Plaintiff was an employee
entitled to compensation under the FLSA, the district court should evaluate the seven-
part “non-exhaustive set of considerations,” set out in Glatt v. Fox Searchlight Pictures,
Inc., 811 F.3d 536 (2d Cir. 2016).




66145442v.1
        Case 1:19-cv-08144-JPC-SLC Document 50 Filed 10/14/20 Page 6 of 6

                                                              Honorable John P. Cronan
                                                                       October 14, 2020
                                                                                Page 6


Defendant’s Position

The inquiry in this matter is governed by the binding precedent set forth for analyzing
“internships” in Glatt v. Fox Searchlight Pictures, Inc., 811 F.3d 536 (2d Cir. 2016).


Respectfully submitted,
SEYFARTH SHAW LLP

/s/ Robert S. Whitman                      /s/ Arthur H. Forman
Robert S. Whitman                          Arthur H. Forman
Seyfarth Shaw LLP                              98-20 Metropolitan Avenue
620 8th Avenue                                 Forest Hills, NY 11375
New York, NY 10018                              (718) 268-2616
rwhitman@seyfarth.com                          ahf@ahforman.com
Attorney for Defendants                       Attorney for Plaintiff




cc:     Counsel of record (by ECF)




66145442v.1
